

EXHIBIT 10.2


 
"THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "ACT"), AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISTRIBUTED,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES, ITS TERRITORIES, POSSESSIONS, OR
AREAS SUBJECT TO ITS JURISDICTION, OR TO OR FOR THE ACCOUNT OR BENEFIT OF A
"U.S. PERSON" AS THAT TERM IS DEFINED IN RULE 902 OR REGULATION S OF THE ACT, AT
ANY TIME PRIOR TO ONE (1) YEAR AFTER THE ISSUANCE OF THIS CERTIFICATE, IN THE
ABSENCE OF (i) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
ACT, OR (ii) AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED PURSUANT TO A VALID EXEMPTION THEREFROM FROM
UNDER THE ACT. HEDGING TRANSACTIONS INVOLVING THE SHARES REPRESENTED HEREBY MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT. ANY SALES, TRANSFERS OR
OTHER DISTRIBUTIONS OF THE SECURITIES MUST BE MADE IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S OF THE ACT. THIS CERTIFICATE MUST BE SURRENDERED TO
THE COMPANY OR ITS TRANSFER AGENT AS A CONDITION PRECEDENT TO THE SALE, TRANSFER
OR OTHER DISTRIBUTION OF ANY INTEREST IN ANY OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE."
 
Warrant No. 242
 
WARRANT TO PURCHASE SHARES OF COMMON STOCK
 
OF
 
NEOSTEM, INC.
 
THIS CERTIFIES that, for value received, RimAsia Capital Partners, L.P. is
entitled to purchase from NEOSTEM, INC., a Delaware corporation (the
“Corporation”), subject to the terms and conditions hereof, one million
(1,000,000) shares (the “Warrant Shares”) of common stock, $.001 par value (the
“Common Stock”). This warrant, together with all warrants hereafter issued in
exchange or substitution for this warrant, is referred to as the “Warrant” and
the holder of this Warrant is referred to as the “Holder.” The number of Warrant
Shares is subject to adjustment as hereinafter provided. Notwithstanding
anything to the contrary contained herein, this Warrant shall expire at 5:00
p.m. (Eastern Time) on September 1, 2013 (the “Termination Date”).
 
1. Exercise of Warrant. The Holder may, at any time six months after the date of
issuance and prior to the Termination Date, exercise this Warrant in whole or in
part at an exercise price per share equal to $1.75 per share, subject to
adjustment as provided herein (the “Exercise Price”), by the surrender of this
Warrant (properly endorsed) at the principal office of the Corporation, or at
such other agency or office of the Corporation in the United States of America
as the Corporation may designate by notice in writing to the Holder at the
address of such Holder appearing on the books of the Corporation, and by payment
to the Corporation of the Exercise Price in lawful money of the United States by
check or wire transfer for each share of Common Stock being purchased. Upon any
partial exercise of this Warrant, there shall be executed and issued to the
Holder a new Warrant in respect of the shares of Common Stock as to which this
Warrant shall not have been exercised. In the event of the exercise of the
rights represented by this Warrant, a certificate or certificates for the
Warrant Shares so purchased, as applicable, registered in the name of the
Holder, shall be delivered to the Holder hereof as soon as practicable after the
rights represented by this Warrant shall have been so exercised. The Holder
acknowledges that the Holder shall not be entitled to exercise the Warrant
unless it provides the Corporation with: (1) written certification that the
Holder is not a U.S. Person (within the meaning of Regulation S ("Regulation S")
promulgated under the Securities Act of 1933, as amended (the "Securities Act"))
and the Warrant is not being exercised on behalf of a U.S. Person; or (2) a
written opinion of counsel, satisfactory to the Corporation, to the effect that
the Warrant and the Warrant Shares delivered upon exercise hereof have been
registered under the Securities Act or are exempt from registration thereunder.
Without limiting the foregoing, the Holder further acknowledges that the Holder
shall not be entitled to exercise the Warrant unless it provides the Corporation
with a written opinion of counsel, satisfactory to the Corporation, to the
effect that (a) the Warrant is not being exercised within the United States
(within the meaning of Regulation S), and the Warrant Shares are not being
delivered within the United States other than in an offering deemed to meet the
definition of "offshore transaction" pursuant to Rule 902(h) of Regulation S, or
(b) the Warrant and the Warrant Shares are registered under the Act or an
exemption from such registration is available. 


 
- 1 -

--------------------------------------------------------------------------------

 
2. Reservation of Warrant Shares. The Corporation agrees that, prior to the
expiration of this Warrant, it will at all times have authorized and in reserve,
and will keep available, solely for issuance or delivery upon the exercise of
this Warrant, the number of Warrant Shares as from time to time shall be
issuable by the Corporation upon the exercise of this Warrant.
 
3. No Stockholder Rights; No Rights to Net Cash Settle. This Warrant shall not
entitle the holder hereof to any voting rights or other rights as a stockholder
of the Corporation. In no event may this Warrant be net cash settled.
 
4. Transferability of Warrant. Prior to the Termination Date and subject to
compliance with applicable Federal and State securities and other laws, this
Warrant and all rights hereunder are transferable, in whole or in part, at the
office or agency of the Company by the Holder in person or by duly authorized
attorney, upon surrender of this Warrant together with the Assignment Form
annexed hereto properly endorsed for transfer. Any registration rights to which
this Warrant may then be subject shall be transferred together with the Warrant
to the subsequent Investor.
 
5. Certain Adjustments. With respect to any rights that Holder has to exercise
this Warrant and convert into shares of Common Stock, Holder shall be entitled
to the following adjustments:
 
(a) Merger or Consolidation. If at any time there shall be a merger or a
consolidation of the Corporation with or into another entity when the
Corporation is not the surviving corporation, then, as part of such merger or
consolidation, lawful provision shall be made so that the holder hereof shall
thereafter be entitled to receive upon exercise of this Warrant, during the
period specified herein and upon payment of the aggregate Exercise Price then in
effect, the number of shares of stock or other securities or property (including
cash) of the successor corporation resulting from such merger or consolidation,
to which the holder hereof as the holder of the stock deliverable upon exercise
of this Warrant would have been entitled in such merger or consolidation if this
Warrant had been exercised immediately before such transaction. In any such
case, appropriate adjustment shall be made in the application of the provisions
of this Warrant with respect to the rights and interests of the holder hereof as
the holder of this Warrant after the merger or consolidation.
 
(b) Reclassification, Recapitalization, etc. If the Corporation at any time
shall, by subdivision, combination or reclassification of securities,
recapitalization, automatic conversion, or other similar event affecting the
number or character of outstanding shares of Common Stock, or otherwise, change
any of the securities as to which purchase rights under this Warrant exist into
the same or a different number of securities of any other class or classes, this
Warrant shall thereafter represent the right to acquire such number and kind of
securities as would have been issuable as the result of such change with respect
to the securities that were subject to the purchase rights under this Warrant
immediately prior to such subdivision, combination, reclassification or other
change.
 
(c) Split or Combination of Common Stock and Stock Dividend. In case the
Corporation shall at any time subdivide, redivide, recapitalize, split (forward
or reverse) or change its outstanding shares of Common Stock into a greater
number of shares or declare a dividend upon its Common Stock payable solely in
shares of Common Stock, the Exercise Price shall be proportionately reduced and
the number of Warrant Shares proportionately increased. Conversely, in case the
outstanding shares of Common Stock of the Corporation shall be combined into a
smaller number of shares, the Exercise Price shall be proportionately increased
and the number of Warrant Shares proportionately reduced.
 
 
- 2 -

--------------------------------------------------------------------------------

 
6. Legend and Stop Transfer Orders. Unless the Warrant Shares have been
registered under the Securities Act, upon exercise of any part of the Warrant,
the Corporation shall instruct its transfer agent to enter stop transfer orders
with respect to such Warrant Shares, and all certificates or instruments
representing the Warrant Shares shall bear on the face thereof substantially the
following legend:
 
 
"THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "ACT"), AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISTRIBUTED,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES, ITS TERRITORIES, POSSESSIONS, OR
AREAS SUBJECT TO ITS JURISDICTION, OR TO OR FOR THE ACCOUNT OR BENEFIT OF A
"U.S. PERSON" AS THAT TERM IS DEFINED IN RULE 902 OR REGULATION S OF THE ACT, AT
ANY TIME PRIOR TO ONE (1) YEAR AFTER THE ISSUANCE OF THIS CERTIFICATE, IN THE
ABSENCE OF (i) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
ACT, OR (ii) AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED PURSUANT TO A VALID EXEMPTION THEREFROM FROM
UNDER THE ACT. HEDGING TRANSACTIONS INVOLVING THE SHARES REPRESENTED HEREBY MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT. ANY SALES, TRANSFERS OR
OTHER DISTRIBUTIONS OF THE SECURITIES MUST BE MADE IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S OF THE ACT. THIS CERTIFICATE MUST BE SURRENDERED TO
THE COMPANY OR ITS TRANSFER AGENT AS A CONDITION PRECEDENT TO THE SALE, TRANSFER
OR OTHER DISTRIBUTION OF ANY INTEREST IN ANY OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE."
 
7. Redemption of Warrant. This Warrant is subject to redemption by the Company
as provided in this Section 7.
 
(a) Commencing six months after the date of this Warrant, this Warrant may be
redeemed, at the option of the Company, in whole and not in part, at a
redemption price of $.0001 per Warrant (the “Redemption Price”), provided (i)
the average closing price of the Common Stock as quoted by Bloomberg, LP., or
the Principal Trading Market (as defined below) on which the Common Stock is
included for quotation or trading, shall equal or exceed $3.50 per share (taking
into account all adjustments) for twenty (20) out of thirty (30) consecutive
trading days, and (ii) the dollar value of the trading volume of the Common
Stock for each day during the twenty (20) out of thirty (30) consecutive trading
days equals or exceeds $100,000.
 
(b) If the conditions set forth in Section 7(a) are met, and the Company desires
to exercise its right to redeem this Warrant, it shall mail a notice (the
“Redemption Notice”) to the registered holder of this Warrant by first class
mail, postage prepaid, at least ten (10) business days prior to the date fixed
by the Company for redemption of the Warrants (the “Redemption Date”).
 
(c ) The Redemption Notice shall specify (i) the Redemption Price, (ii) the
Redemption Date, (iii) the place where the Warrant certificates shall be
delivered and the redemption price paid, and (iv) that the right to exercise
this Warrant shall terminate at 5:00 p.m. (New York time) on the business day
immediately preceding the Redemption Date. No failure to mail such notice nor
any defect therein or in the mailing thereof shall affect the validity of the
proceedings for such redemption except as to a holder (a) to whom notice was not
mailed, or (b) whose notice was defective. An affidavit of the Secretary or an
Assistant Secretary of the Company that the Redemption Notice has been mailed
shall, in the absence of fraud, be prima facie evidence of the facts stated
therein.
 
 
- 3 -

--------------------------------------------------------------------------------

 
(d) Any right to exercise a Warrant shall terminate at 5:00 p.m. (New York time)
on the business day immediately preceding the Redemption Date. On and after the
Redemption Date, the holder of this Warrant shall have no further rights except
to receive, upon surrender of this Warrant, the Redemption Price.
 
(e) From and after the Redemption Date, the Company shall, at the place
specified in the Redemption Notice, upon presentation and surrender to the
Company by or on behalf of the holder thereof the warrant certificates
evidencing this Warrant being redeemed, deliver, or cause to be delivered to or
upon the written order of such holder, a sum in cash equal to the Redemption
Price of this Warrant. From and after the Redemption Date, this Warrant shall
expire and become void and all rights hereunder and under the warrant
certificates, except the right to receive payment of the Redemption Price, shall
cease.
 
8. Miscellaneous. This Warrant shall be governed by and construed in accordance
with the laws of the State of Delaware. All the covenants and provisions of this
Warrant by or for the benefit of the Corporation shall bind and inure to the
benefit of its successors and assigns hereunder. Nothing in this Warrant shall
be construed to give to any person or corporation other than the Corporation and
the holder of this Warrant any legal or equitable right, remedy, or claim under
this Warrant. This Warrant shall be for the sole and exclusive benefit of the
Corporation and the Holder. The section headings herein are for convenience only
and are not part of this Warrant and shall not affect the interpretation hereof.
Upon receipt of evidence satisfactory to the Corporation of the loss, theft,
destruction, or mutilation of this Warrant, and of indemnity reasonably
satisfactory to the Corporation, if lost, stolen, or destroyed, and upon
surrender and cancellation of this Warrant, if mutilated, the Corporation shall
execute and deliver to the Holder a new Warrant of like date, tenor, and
denomination.
 


 
- 4 -

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the Corporation has caused this Warrant to be executed by
its duly authorized officers under its seal, this ___ day of ________ 2008.



 
NEOSTEM, INC.
               
Robin L. Smith, Chairman & Chief Executive Officer


 
- 5 -

--------------------------------------------------------------------------------

 

WARRANT EXERCISE FORM
 
To Be Executed by the Holder in Order to Exercise Warrant
 

To:
NeoStem, Inc.
420 Lexington Avenue
Suite 450
New York, New York 10170
Attn: Chairman and CEO
Dated: ____________ __, 20__

 
The undersigned, pursuant to the provisions set forth in the attached Warrant
No. ______, hereby irrevocably elects to purchase ____________ shares of the
Common Stock of NeoStem, Inc. covered by such Warrant.
 

 
¨
The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant. Such payment takes
the form of $__________ in lawful money of the United States.

 
The undersigned hereby requests that certificates for the Warrant Shares
purchased hereby be issued in the name of:
 

           
(please print or type name and address)
       
(please insert social security or other identifying number)
 
and be delivered as follows:
           
(please print or type name and address)
       
(please insert social security or other identifying number)
 

 
and if such number of shares of Common Stock shall not be all the shares
evidenced by this Warrant Certificate, that a new Warrant for the balance of
such shares be registered in the name of, and delivered to, Holder.
 



       
Signature of Holder
     
SIGNATURE GUARANTEE:
           

 
- 6 -

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM


(To assign the foregoing warrant, execute
this form. Do not use this form to exercise the warrant.)
 

 
FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to
 
 

--------------------------------------------------------------------------------

 
whose address is


 

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------





Dated: ________ __, 20___





 
Holder’s Signature:
    
Holder’s Address:
           


 


Signature Guaranteed:    _________________________________



 
NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust Corporation.
Officers of corporations and those acting in a fiduciary or other representative
capacity should file proper evidence of authority to assign the foregoing
Warrant.

 
 
- 7 -

--------------------------------------------------------------------------------

 